DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the closest prior art, Myers (US Pat. Pub. 2018/0143631) at least teaches a system for real-time sinkhole detection (Myers abstract and paragraph [0024] teaches a system for obtaining real-time sensor data to identify a sinkhole in a roadway ahead of a vehicle), the system comprising: 
	a plurality of measuring devices including a plurality of sensors (Myers abstract teaches a plurality of sensors mounted on the vehicle), wherein each of the plurality of sensors is configured to: 
	record a first type of spatial data and a second type of spatial data (Myers paragraph [0021] teaches recording data from one or more types of sensor devices, including LIDAR systems for recording a first type of spatial data and camera systems for recording a second type of spatial data); 
	and compile the first and second type of spatial data into a data set (Myers paragraph [0028] teaches a data fusion module that fuses (compiles) the data from the multiple sensors into a data set);
	a network system configured to electronically collect a plurality of the data sets from each of the plurality of sensors (Myers paragraphs [0014] and [0021] teach a network system for collecting the plurality of data sets from the plurality of sensors); and
	an analysis system (Myers Fig. 2 Item 104 teaches a sinkhole detection system as an analysis system) comprising an electronic database system and a server (Myers paragraph [0025] teaches where the analysis system comprises a memory 206 (electronic database system) and communication manager 202 (server)).

	However, claim 1 is allowed because the closest prior art, Myers (US Pat Pub. 2018/0143631) fails to anticipate or render obvious a system for real-time sinkhole detection, the system comprising: wherein each of the plurality of sensors is configured to: process the first type and second type of spatial data by applying a first programmed filter to obtain a third type of spatial data;  process the third type of spatial data by applying a second programmed filter to obtain a fourth type of spatial data; and compile the first, second, third and fourth type of spatial data into a data set, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

	In regards to claim 12, the closest prior art, Hall (US Pat. Pub. 2002/0153419) at least teaches a measuring unit (Hall abstract and Fig. 1 teaches a weather resistant modular sensor (measuring unit)) comprising:
	a protective containment cap (Hall paragraph [0037] teaches an end fitting dummy terminator as a cover cap to seal the sensor from dirt and moisture);
	a power supply section (Hall paragraph [0114] and Fig. 1 teaches a battery module 104 as a power supply section); and
	a metallic mesh section (Hall paragraph [0038] teaches a metallic mesh gasket section to seal out the elements).
	However, claim 12 is allowed because the closest prior art, Hall (US Pat. Pub. 2002/0153419) fails to anticipate or render obvious a measuring unit wherein the power supply section is positioned between the protective containment cap and the metallic mesh section, and wherein the metallic mesh section comprises a microcontroller and a sensor, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Similarly to claim 12, claim 17 is allowed because the closest prior art, Hall (US Pat. Pub. 2002/0153419) fails to anticipate or render obvious a method of detecting a sinkhole, comprising obtaining a measuring device comprising a plurality of measuring units each comprising wherein the power supply section is positioned between the protective containment cap and the metallic mesh section, the metallic mesh section comprising a microcontroller and a sensor, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
5.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C.	Allen et. al. (US Pat. No. 10,713,726) discloses Determining Insurance Policy Modifications Using Informatic Sensor Data.
D.	Pendergrass (US Pat. Pub. 2016/0341614) discloses Sinkhole Detection Systems and Methods.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/15/2022